IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. AP-76,899 & AP-76,900


EX PARTE JESSIE ALAN HUCKEL, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F-1033708-L AND F-1033709-L IN THE CRIMINAL DISTRICT COURT
NO. FIVE 
FROM DALLAS COUNTY


Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession
of methamphetamine and credit card abuse and sentenced to eight years' imprisonment in each
cause. 
	Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file notices of appeal.  
	The trial court, based upon the record, has determined that counsel failed to timely file 
notices of appeal.  We find that Applicant is entitled to the opportunity to file out-of-time appeals
of the judgments of conviction in Cause Nos. F-1033708-L and F-1033709-L from the Criminal
District Court No. Five of Dallas County.  Applicant is ordered returned to that time at which he may
give written notices of appeal so that he may then, with the aid of counsel, obtain meaningful
appeals.  Within ten days of the issuance of this opinion, the trial court shall determine whether
Applicant is indigent.  If Applicant is indigent and wishes to be represented by counsel, the trial court
shall immediately appoint an attorney to represent Applicant on direct appeal.  All time limits shall
be calculated as if the sentences had been imposed on the date on which the mandate of this Court
issues.  We hold that, should Applicant desire to prosecute his appeals, he must take affirmative
steps to file written notices of appeal in the trial court within 30 days after the mandate of this Court
issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: October 31, 2012
Do not publish